Case 2:19-cv-02123-DMG-AGR Document 68-1 Filed 02/02/21 Page 1 of 3 Page ID #:2760



     1 RAINES FELDMAN LLP
       JOHN S. CHA, ESQ. (SBN 129115)
     2
       jcha@raineslaw.com
     3 1800 Avenue of the Stars, 12th Floor
       Los Angeles, CA 90067
     4
       Telephone: (310) 440-4100
     5 Facsimile: (424) 239-1613
     6
         PILLSBURY WINTHROP SHAW PITTMAN LLP
     7   MARK E. ELLIOTT (SBN 157759)
         mark.elliott@pillsburylaw.com
     8
         725 South Figueroa Street, Suite 2800
     9   Los Angeles, CA 90017-5406
         Telephone: (213) 488-7100
    10
         Facsimile: (213) 629-1033
    11
       Attorneys for Plaintiffs
    12
       TC RICH, LLC, Rifle Freight, Inc., Fleischer
    13 Customs Brokers, Richard G. Fleischer, and
    14 Jacqueline Fleischer
    15
                                 UNITED STATES DISTRICT COURT
    16
                               CENTRAL DISTRICT OF CALIFORNIA
    17
    18 TC RICH, LLC, a California Limited       Case No.: 2:19-CV-02123-DMG-AGR
       Liability Company, RIFLE FREIGHT,
    19 INC., a California corporation,          [PROPOSED] ORDER DENYING
       FLEISCHER CUSTOMS BROKERS, a             SHAIKH’S MOTION FOR PARTIAL
    20 sole proprietorship, RICHARD G.          SUMMARY JUDGMENT AGAINST
       FLEISCHER, an individual, and            PLAINTIFFS
    21 JACQUELINE FLEISCHER, an
       individual,
    22                                          Courtroom: 8C
                    Plaintiffs,                 Judge: Hon. Dolly M. Gee
    23                                          Date: February 19, 2021
              v.                                Time: 3:00 p.m.
    24 HUSSAIN M. SHAIKH, an individual,
       HAROON KHAN, an individual, and          First Amended Complaint: 06/04/2019
    25 SHAH CHEMICAL CORPORATION, a
       California Corporation.
    26
                    Defendants.
    27
    28
         TC RICH v. Shaikh, et al.                               [PROPOSED] ORDER


                                                                           4845-1039-5609.v1
Case 2:19-cv-02123-DMG-AGR Document 68-1 Filed 02/02/21 Page 2 of 3 Page ID #:2761



     1                                  [PROPOSED] ORDER
     2          The Motion by Defendant Hussain M. Shaikh (“Shaikh”) for Partial Summary
     3 Judgment (“Motion”) against Plaintiffs TC Rich, LLC (“TC Rich”), Rifle Freight,
     4 Inc., Fleischer Customs Brokers, Richard G. Fleischer, and Jacqueline Fleischer
     5 (together, the “Fleischers”) (collectively, “Plaintiffs”) was heard before this Court to
     6 determine whether there are any triable issues of material fact with regard to the
     7 claims alleged in the First Amended Complaint (“FAC”) filed by Plaintiffs against
     8 Defendant Hussain M. Shaikh (“Shaikh”) (ECF 22) and Shaikh’s Counterclaim
     9 against the TC Rich and the Fleischers (ECF 46).
    10          After reviewing the motion, opposition, submissions, and applicable law, the
    11 Court finds that there are genuine disputes as to many of the material facts proffered
    12 by Shaikh in his Motion. Therefore, pursuant to the Federal Rules of Civil
    13 Procedure, Rule 56, this Court cannot find that Shaikh is entitled as a matter of law
    14 to partial summary judgment on Plaintiffs’ Resource Recovery and Conservation
    15 Act (“RCRA”), 42 U.S.C. § 6972(a)(1)(B), claim against Shaikh, or on Shaikh’s
    16 Comprehensive Environmental Response, Compensation, and Liability Act
    17 (“CERCLA”), 42 U.S.C. § 9613, counterclaim against Plaintiffs.
    18          For the reasons stated, the Court DENIES Shaikh’s motion for partial
    19 summary judgment and finds:
    20          1.     Shaikh has failed to demonstrate, as a matter of law, that Plaintiffs’
    21 RCRA claim, under 42 U.S.C. § 6972(a)(1)(B), is moot. Absent any injunction or
    22 enforceable order or agreement mandating Shaikh’s full-scale remediation of the
    23 Property, Plaintiffs’ RCRA claim is redressable.
    24          2.      Shaikh has failed to demonstrate, as a matter of law, that Plaintiffs’
    25 RCRA claim should be dismissed. In particular, Plaintiffs have raised a genuine
    26 dispute as to whether there may be an “imminent and substantial endangerment to
    27 health or the environment” posed by site conditions at the Property, which were
    28 caused solely by Shaikh’s historic operations. See 42 U.S.C. § 6972(a)(1)(B).
         TC RICH v. Shaikh, et al.                 1                   [PROPOSED] ORDER


                                                                                  4845-1039-5609.v1
Case 2:19-cv-02123-DMG-AGR Document 68-1 Filed 02/02/21 Page 3 of 3 Page ID #:2762



     1          3.     Shaikh has also failed to establish, as a matter of law, that TC Rich and
     2 the Fleischers are statutorily liable parties under CERCLA. See 42 U.S.C. §
     3 9607(a)(1). Plaintiffs have raised a genuine dispute supporting the inference that
     4 TC Rich had no reason to know the Property was contaminated at the time of
     5 purchase, TC Rich met the standard at the time for conducting all appropriate
     6 inquiries prior to acquisition, and Plaintiffs exercised due care with respect to the
     7 hazardous substances once the contamination was discovered. 42 U.S.C. §
     8 9607(b)(3). With respect to the Fleischers, Shaikh has failed to articulate a theory
     9 upon which the Fleischers could be statutorily liable under 42 U.S.C. § 9607(a)(1).
    10 Even if Shaikh had successfully articulated such a theory, the record before the
    11 Court supports a reasonable inference that the Flesichers are neither directly nor
    12 derivatively liable as current owners or operators of the Property under CERCLA.
    13 See United States v. Bestfoods, 524 U.S. 51, 62, 66 (1998).
    14          IT IS HEREBY ORDERED that the Motion for Partial Summary Judgment
    15 is DENIED.
    16          IT IS SO ORDERED.
    17
    18 Dated: ____________, 2021
                                                            Judge Dolly M. Gee
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
         TC RICH v. Shaikh, et al.                 2                    [PROPOSED] ORDER


                                                                                   4845-1039-5609.v1
